TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00088-CR



                                  Joe Carl Valdez, Appellant

                                                 v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-99-990004, HONORABLE KAREN SAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant was convicted of robbery in 1999. This Court affirmed the conviction

in 2000. See Valdez v. State, No. 03-00-00085-CR, 2000 Tex. App. LEXIS 6373, *1-2 (Tex.

App.—Austin Sept. 21, 2000, no pet.) (not designated for publication). In 2008 and again in

2012, appellant filed two unsuccessful applications for writ of habeas corpus. On February 8,

2013, appellant then filed a pro se notice of appeal, seeking to appeal from the original judgment

of conviction. The trial court has certified that appellant has already taken a direct appeal and

has no further right to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal.

Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right to appeal, “appeal

must be dismissed”).
                                            _________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: August 9, 2013

Do Not Publish




                                             2